

CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.
 
August 31, 2007
 
Mr. Michael Katz
Desktop Interactive, Inc.
200 Park Avenue South
New York, New York 10003
 
Brandon Guttman
7940 Springvalley Dr.
Cincinnati, OH 45236


Stephen Guttman
9041 Rolling Ridge Court
Cincinnati, Ohio 45236

 
Re: Shareholder Rights Letter
 
Dear Sirs:
 
Reference is made to that certain confidential Letter of Intent dated as of
August 23, 2007, (the “LOI”), by and among Desktop Interactive, Inc., a Delaware
corporation (“Interclick”), and Customer Acquisition Network, Inc. (the
“Company”).
 
Reference is also made to that certain Agreement and Plan of Merger dated as of
the date hereof (the “Merger Agreement”), by and among Customer Acquisition
Network Holdings, Inc. (the “Parent”), Customer Acquisition Network, Inc.,
Desktop Acquisition Sub, Inc., Interclick and Michael Katz, Brandon Guttman and
Stephen Guttman.
 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Merger Agreement. “You” and “your” as used herein shall,
subject to Section 12, refer to each of Michael Katz, Brandon Guttman and
Stephen Guttman.
 
WHEREAS, upon consummation of the Merger, each of you became a shareholder of
the Parent;
 
WHEREAS, upon consummation of the Merger, as part of your share of the Stock
Portion of the Merger Consideration, you received such number of shares of the
Parent’s common stock, par value $0.001 per share (the “Common Stock”) as are
set forth on Schedule 2.5 to the Merger Agreement, and such shares of Common
Stock were valued at $1.00 per share; and
 
-1-

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 2
 
WHEREAS, the LOI contemplated that you will have certain rights as a shareholder
of the Parent;
 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
 
1. Adjustments For Dilutive Issuances.
 
(a) During the period from the date hereof until the date that a “resale”
registration statement covering the shares of Common Stock that you received as
the Stock Portion of the Merger Consideration is declared effective by the SEC
or you are able to dispose of such shares without restriction, pursuant to
termination of a standstill or lock-up agreement (the “Rights Period”), in the
event that the Parent sells or grants any option to purchase or sells or grants
any right to reprice, or otherwise disposes of or issues (or announces any sale,
grant or any option to purchase or other disposition), any Common Stock or
Common Stock Equivalents (as defined below) entitling any Person (other than
you) to acquire shares of Common Stock at an effective price per share that is
lower than $1.00 per share (such lower price, the “Base Price” and such
issuances, collectively, a “Dilutive Issuance”), then the Parent shall issue
additional shares of Common Stock to you for no consideration in an amount
sufficient that $3,500,000 in the aggregate, when divided by the total number of
shares issued in the Dilutive Issuance, will result in an actual value of the
Stock Portion of the Merger Consideration received by you upon the consummation
of the Merger to be at a per share price of Common Stock equal to the Base
Price. By way of example, a Dilutive Issuance at a Base Price of $0.50 per share
of Common Stock during the Rights Period would result in you receiving an
additional 3.5 million shares of Common Stock (or an aggregate total of 7.0
million shares of Common Stock when valued at the Base Price). Such adjustment
shall be made whenever any Dilutive Issuance is made within the Rights Period
unless such right is expressly waived by you in writing.
 
(b) Notwithstanding the foregoing, no adjustment will be made in respect of an
Exempt Issuance. The Parent shall notify you in writing, no later than two (2)
Business Days following a Dilutive Issuance, indicating therein the applicable
issuance price, or applicable reset price, exchange price, conversion price and
other pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes
of clarification, whether or not the Parent provides a Dilutive Issuance Notice
pursuant to this Section 1(b), upon the occurrence of any Dilutive Issuance, you
are entitled to receive a number of shares for no consideration based upon the
Base Price no later than five (5) Business Days after the date of such Dilutive
Issuance. Notwithstanding anything herein or in any related document to the
contrary, and other than as expressly provided in Section 3, the foregoing does
not convey to you any right to participate in any future financings or offerings
now or in the future contemplated or undertaken by the Parent or any affiliate
thereof. The Parent reserves the right to establish procedures in order to
effectuate the issuance of additional shares for no consideration in the event
of any Dilutive Issuance requiring an adjustment to the Base Price, in its sole
discretion, including delivery of such shares to you in full and complete
satisfaction of the Parent’s obligation upon a Dilutive Issuance.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 3
 
(c) For purposes of this Letter Agreement:
 
“Common Stock Equivalents” means any securities of the Parent or any of its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Exempt Issuance” means the issuance of (i) shares of Common Stock or options to
employees, officers, directors, or consultants of the Parent or any subsidiary
thereof pursuant to any stock or option plan duly adopted for such purpose by a
majority of the non-employee members of the Board of Directors of the Parent or
any subsidiary thereof or a majority of the members of a committee of
non-employee directors established up to a maximum of fifteen percent (15%) of
the Common Stock outstanding as of the date of this Letter Agreement on a
fully-diluted basis, (ii) securities upon the exercise or exchange of or
conversion of any securities issued hereunder and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Letter Agreement, provided that such
securities have not been amended since the date of this Letter Agreement to
increase the number of such securities or to decrease the exercise, exchange or
conversion price of such securities; and (iii) securities issued pursuant to
acquisitions or strategic transactions that are not in connection with an equity
financing or capital raise and are approved by a majority of the directors of
the Parent or any subsidiary thereof.
 
Notwithstanding anything herein to the contrary, the anti-dilution protection
set forth herein shall not be triggered by any sale of the Common Stock of the
Parent by the original holders thereof at a price per share below the Base
Price.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 4
 
2. Registration Rights. 
 
(a) Resale Registration. 
 
(i) The Parent shall prepare and file with the Securities Exchange Commission
(the “SEC”) a registration statement registering the resale of all of the shares
of Common Stock acquired by you pursuant to the Merger. The registration
statement shall be on Form S-3 or Form SB-2 or another appropriate form
permitting registration of such shares of Common Stock. The Parent shall use its
commercially reasonable best efforts to cause the registration statement to be
declared effective under the Securities Act of 1933, as amended (the “Securities
Act”), as promptly as is practicable but in any event on or before the
twenty-four (24) month anniversary of the date hereof (the “Effectiveness
Deadline Date”)and to keep such registration statement (or any subsequent
registration statement) continuously effective under the Securities Act until
the earlier of (A) the effective registration under the Securities Act and
resale of all of such Common Stock in accordance with the registration statement
and (B) the resale of all of such Common Stock in accordance with Rule 144
promulgated under the Securities Act (the “Effectiveness Period”). At the time
the registration statement is declared effective, you shall be named as a
selling security holder in such registration statement and the related
prospectus in such a manner as, and to the extent necessary, to permit you to
deliver such prospectus to purchasers of shares of Common Stock in accordance
with applicable law.
 
(ii) If the registration statement or any subsequent registration statement
ceases to be effective for any reason at any time during the Effectiveness
Period, the Parent shall use its commercially reasonable best efforts to obtain
the prompt withdrawal of any order suspending the effectiveness thereof, and in
any event shall within forty-five (45) days of such cessation of effectiveness
amend the registration statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof, or file a
subsequent registration statement covering the Common Stock. If a subsequent
registration statement is filed, the Parent shall use its commercially
reasonable best efforts to cause the subsequent registration statement to become
effective as promptly as is practicable after such filing and to keep such
registration statement (or subsequent registration statement) continuously
effective until the end of the Effectiveness Period.
 
(iii) The Parent agrees and acknowledges that you will suffer damages, and that
it would not be feasible to ascertain the extent of such damages with precision,
if (i) the registration statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline Date, (ii) the
registration statement is filed and declared effective but shall thereafter
cease to be effective (without being succeeded immediately by a subsequent
registration statement filed and declared effective) or usable for the shares of
Common acquired by you pursuant to the Merger for a period of time which shall
exceed forty-five (45) days in the aggregate in any three (3) month period or
ninety (90) days in the aggregate in any twelve (12) month period, or (iii) the
Parent has failed to perform its obligations as set forth in this Section 2
within the time periods required herein (each of the events of a type described
in any of the foregoing clauses (i) through (iii) are individually referred to
herein as an “Event,” the Effectiveness Deadline Date in the case of clause (i),
the date on which the duration of the ineffectiveness or unusability of the
registration statement in any period exceeds the number of days permitted by
clause (ii) hereof in the case of clause (ii), and the date by which the Parent
is required to perform its obligations under this Section 2 in the case of
clause (iii), being referred to herein as an “Event Date”). Events shall be
deemed to continue until the following dates with respect to the respective
types of Events: the date the registration statement is declared effective under
the Securities Act in the case of an Event of the type described in clause (i),
the date the registration statement becomes effective or usable again in the
case of an Event of the type described in clause (ii), the date the Parent
performs its obligations set forth in this Section 2 in the case of clause
(iii).
 

--------------------------------------------------------------------------------




Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 5
 
(iv) Accordingly, commencing on (and including) any Event Date and ending on
(but excluding) the next date on which there are no Events that have occurred
and are continuing (an “Additional Amounts Accrual Period”), the Parent agrees
to pay you an amount in cash (the “Additional Amounts”) at the rates described
below. The Additional Amounts shall accrue at a rate equal to Seventy-Nine Cents
($0.79) per One Thousand (1,000) shares of Common Stock held per day for the
first thirty (30) day period from an Event Date, and thereafter at a rate equal
to One Dollar and Thirty-Two Cents ($1.32) per One Thousand share of Common
Stock held per day, payable on the fifth (5th) business day of each month
following an Additional Amounts Accrual Period by wire transfer of immediately
available funds to an account designated by you in writing. Following the cure
of all Events requiring the payment by the Parent of Additional Amounts pursuant
to this Section 2(a), the accrual of Additional Amounts shall cease (without in
any way limiting the effect of any subsequent Event requiring the payment of
Additional Amounts by the Parent). You agree that the sole damages payable by
the Parent for a violation of the terms of this Section 2 with respect to which
Additional Amounts is expressly provided shall be such Additional Amounts.
 
(v) The Parent and you agree that the Additional Amounts provided for in Section
2(a)(iv) constitute a reasonable estimate of the damages that may be incurred by
you by reason of the failure of the registration statement to be filed or
declared effective or available in accordance with the provisions of this
Section 2.
 
(b) Incidental Registration.
 
(i) If at any time during the Effectiveness Period there is not an effective
registration statement covering all of the shares of Common Stock acquired by
you pursuant to the Merger and the Parent proposes to register any of its
securities under the Securities Act for sale to the public, whether for its own
account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4 or S-8 (or another form not
available for registering securities for sale to the public) relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business or equity securities issuable in connection with the stock option or
other employee benefit plans, each such time the Parent will give written notice
to you of its intention to do so at least thirty (30) days prior to such
registration. Upon your written request, received by the Parent within thirty
(30) days after the giving of any such notice by the Parent, to register any of
your shares of Common Stock, the Parent shall use its commercially reasonable
best efforts to cause your shares of Common Stock as to which registration shall
have been so requested to be included in the securities to be covered by the
registration statement proposed to be filed by the Parent, all to the extent
requisite to permit the sale or other disposition by you of such shares of
Common Stock so registered.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 6
 
(ii) In the event that any registration pursuant to this Section 2 shall be, in
whole or in part, a “firm commitment” or “best efforts” registered public
offering (a “Placed Offering”), the number of shares of registrable securities
to be included in such a Placed Offering may be reduced (pro rata among all
other stockholders of the Parent who are requesting to include shares in such
underwriting based upon the maximum number of shares of Common Stock (on an
as-converted basis) that such holders have the right to request registration of
(regardless of whether registration of the maximum number of shares is being
requested by such holders)) if and to the extent that the managing underwriter
or placement agent shall, in good faith, be of the opinion that such inclusion
would adversely affect the marketing of the securities to be sold by the Parent
therein.
 
(c) To the extent that any officer or director of the Parent shall be entitled
to register their shares of Common Stock in any registration statement you shall
be allowed to participate in such registration on a pari pasu basis with the
other officers and directors of the Parent.
 
(d) Also notwithstanding the foregoing provisions, the Parent may withdraw any
registration statement referred to in this Section 2 without thereby incurring
any liability to you.
 
(e) Expenses. All Registration Expenses (but not Selling Expenses) (each as
defined below) shall be borne by the Parent. All Selling Expenses shall be borne
by you and the other security holders, if any, incurring such expenses pro rata
on the basis of the number of shares so registered. For purposes of this
Agreement, “Registration Expenses” means all expenses (excluding Selling
Expenses) of the Parent and the security holders participating in a registration
incurred in complying with this Section 2, including, without limitation, all
registration, qualification, listing and filing fees, printing expenses, escrow
fees, fees and disbursements of counsel for the Company and reasonable fees and
disbursements of one special counsel for the selling security holders, blue sky
fees and expenses, and the expense of any special audits incident to or required
by any such registration (but excluding the compensation of regular employees of
the Company which shall be paid in any event by the Company) and “Selling
Expenses” means all underwriting discounts, selling commissions and stock
transfer taxes applicable to the securities registered by the you or any other
security holders and all fees and disbursements of counsel for you or one or
more other security holders (other than the fees and disbursements of one
special counsel for all of the selling security holders as described in the
definition of Registration Expenses above).
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 7
 
(f) Nothing contained in this Letter Agreement shall impose upon the Parent an
obligation to register any of its securities or the securities held by any
stockholder of the Parent with the SEC.
 
(g) Indemnification.
 
(i) The Parent will indemnify you and your heirs, beneficiaries, legal
representatives and affiliates and each person controlling you within the
meaning of Section 15 of the Securities Act, with respect to which registration,
qualification or compliance has been effected pursuant to this Section 2, and
each underwriter, if any, and each person who controls any underwriter within
the meaning of Section 15 of the Securities Act, against all expenses, claims,
losses, damages or liabilities (or actions in respect thereof), including any of
the foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus or other
document, or any amendment or supplement thereto prepared by the Parent,
incident to any such registration, qualification or compliance, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, or any violation by the
Parent of any rule or regulation promulgated under the Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or any state
securities law applicable to the Parent in connection with any such
registration, qualification or compliance, and the Parent will reimburse you and
your heirs, beneficiaries, legal representatives and affiliates and each person
controlling you, each such underwriter and each person who controls any such
underwriter, for any reasonable legal and any other reasonable expenses incurred
in connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred; provided that the
Parent will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission, made in reliance
upon and in conformity with written information furnished to the Parent by an
instrument duly executed by you, your controlling person or any underwriter
expressly for use therein.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 8
 
(ii) You will, if shares of Common Stock held by you are included in the
securities as to which such registration, qualification or compliance is being
effected, severally and not jointly, indemnify the Parent, each of its
directors, officers, agents and affiliates, each underwriter, if any, of the
Parent’s securities covered by such a registration statement, each person who
controls the Parent or such underwriter within the meaning of Section 15 of the
Securities Act, and, if any, each other such security holder, each of its
officers, directors shareholders, partners, members, managers, agents and
affiliates and each person controlling such security holder within the meaning
of Section 15 of the Securities Act, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus or other document, or any omission
(or alleged omission) to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Parent, such security holders, and such officers, directors,
shareholders, partners, members, managers, persons, underwriters or control
persons for any legal or any other expenses reasonably incurred in connection
with investigating or defending any such claim, loss, damage, liability or
action, as such expenses are incurred, in each case to the extent, but only to
the extent, that such untrue statement (or alleged untrue statement) or omission
(or alleged omission) is made in such registration statement, prospectus or
other document in reliance upon and in conformity with written information
furnished to the Parent by an instrument duly executed by you expressly for use
therein; provided that in no event shall any indemnity under this Section
2(g)(ii) exceed the net proceeds received by you in such registration.
 
(iii) Each indemnified party shall give notice to each indemnifying party
promptly after such indemnified party has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the indemnifying party to assume
the defense of any such claim or any litigation resulting therefrom; provided
that counsel for the indemnifying party, who shall conduct the defense of such
claim or litigation, shall be approved by the indemnified party (whose approval
shall not be unreasonably withheld, conditioned or delayed), and the indemnified
party may participate in such defense at such party’s expense; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure of any indemnified
party to give notice as provided herein shall not relieve the indemnifying party
of its obligations under this Section 2(g) unless the failure to give such
notice is materially prejudicial to an indemnifying party’s ability to defend
such action. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation. Each indemnified party shall furnish such information regarding
itself or the claim in question as an indemnifying party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.
 

--------------------------------------------------------------------------------




Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 9
 
(iv) If the indemnification provided for in this Section 2(g) is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any claim, loss, damage, liability or action referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such claim, loss, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and the indemnified party on the other in connection with the actions that
resulted in such claims, loss, damage, liability or action, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
(v) Each of the Parent and you agree that it would not be just and equitable if
contribution pursuant to Section 2(g)(iv)were based solely upon the number of
entities from whom contribution was requested or by any other method of
allocation which does not take account of the equitable considerations referred
to above in Section 2(g)(iv). The amount paid or payable by an indemnified party
as a result of the losses, claims, damages and liabilities referred to above in
this Section 2(g) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim, subject to the provisions of Section
2(g)(iv). Notwithstanding the provisions of Section 2(g)(iv), you shall not be
required to contribute any amount or make any other payments under this Letter
Agreement which in the aggregate exceed the net proceeds (after Selling
Expenses) received by you. No person guilty of fraudulent misrepresentation
(within the meaning of the Securities Act) shall be entitled to contribution
from any person who was not guilty of such fraudulent misrepresentation.
 

--------------------------------------------------------------------------------




Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 10
 
3. Tag-Along Rights.
 
(a) If any of the undersigned stockholders of the Parent (each, an “Other
Stockholder”), which stockholders represent all of the current officers and
directors of Parent, receives a bona fide third-party offer (the “Third Party
Offer”) relating solely to a private sale of some or all of the Common Stock
held by such Other Stockholder that the Other Stockholder desires to accept,
then you shall have the right to require the third party to purchase from you up
to that portion of the Other Stockholder’s Common Stock (and the Other
Stockholder shall reduce the amount of his Common Stock to be sold by a
corresponding proportion) that is equal to the product of (i) the total Common
Stock to be purchased by the third party, and (ii) a fraction, (A) the numerator
of which is the total Common Stock owned by you and (B) the denominator of which
is the sum of (1) the Common Stock owned by you and (2) the Common Stock owned
by the Other Stockholder immediately prior to the transaction with the third
party. Any Common Stock purchased from you pursuant to this Section 3 shall be
purchased at the same price and on the same terms and conditions as those of the
Third Party Offer, except that the only representations and warranties that you
shall be required to make are that your Common Stock being sold is free and
clear of any encumbrances and that you have the ability to convey title thereto.
The Parent shall use its commercially reasonable efforts to cause the rights and
obligations of this Section 3 to apply to all subsequent officers and directors
of the Parent.
 
(b) If the provisions of Section 3(a) would be applicable and if the Other
Stockholder proposes to sell the Common Stock to the third party pursuant to the
Third Party Offer, he shall notify you of such proposed sale not less than 10
nor more than 20 days prior to the date of the proposed sale (the “Tag-Along
Notice”). The Tag-Along Notice shall confirm that (i) the Other Stockholder
proposes to sell some or all of his Common Stock to the third party pursuant to
the Third Party Offer, (ii) the third party has been informed of the tag-along
rights provided to you pursuant to Section 3(a) hereof, and has agreed to
purchase your Common Stock as provided therein and (iii) that upon acquiring any
Common Stock in the Parent, such third party shall be treated as a shareholder
hereunder and be bound by the terms of this Letter Agreement.
 
The tag-along rights provided in Section 3 may be exercised by you by delivery
of a written notice to the Other Stockholder, the third party and the Parent (a
“Tag-Along Notice”) within 10 days following receipt of the Tag-Along Notice.
The Tag-Along Notice shall state the portion of your Common Stock that you wish
to include in the sale to the third party. Upon the giving of the Katz Tag-Along
Notice, you shall be obligated to sell to the third party the portion of your
Common Stock set forth in the Tag-Along Notice on the terms of the Third Party
Offer (or, if you are not entitled to sell all of such Common Stock under the
terms of Section 3(a) hereof, you shall be obligated to sell the maximum
proportion of your Common Stock that you are permitted to sell thereunder);
provided that neither the Other Stockholder nor you shall consummate the sale of
any Common Stock owned by you or the Other Stockholder unless the third party
purchases the entire portion of the Common Stock set forth in the Tag-Along
Notice that you are entitled to sell. If the third party does not purchase such
portion from you, then any purported sale by the Other Stockholder and you shall
be null and void and of no force and effect. In the event of a sale of Common
Stock by both you and the Other Stockholder pursuant to Section 3(a) hereof,
each of you shall bear your proportionate share of expenses of the transaction
that are to be borne by the sellers.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 11
 
After the expiration of all applicable time periods, if the Other Stockholder
and the third party have complied with the provisions of Sections 3(a) through
3(c) hereof and no Tag-Along Notice has been given, the Other Stockholder may,
within 60-days thereafter, without further notice to you or the Parent, sell all
of his Common Stock to the third party on the terms set forth in the Third Party
Offer, but after such 60-day period, no such sale shall be made without again
complying with all the provisions of this Section 3.
 
4. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of
restricted securities to the public without registration, the Parent agrees to
use its best efforts to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the date of
this Letter Agreement;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Parent under the Securities Act and the Exchange Act; and
 
(c) so long as you own any shares of Common Stock, to furnish you promptly upon
request a written statement by the Parent certifying its compliance with the
reporting requirements of Rule 144, and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Parent, and
such other reports and documents of the Parent and other information in the
possession of or reasonably obtainable by the Parent as you may reasonably
request in availing yourself of any rule or regulation of the SEC allowing a
security holder to sell any such restricted securities without registration.
 
5. Permitted Transferees. Notwithstanding anything to the contrary contained in
this Letter Agreement, at any time during the term of this Letter Agreement, any
stockholder listed on the signature page hereof, including you, may transfer his
Common Stock without complying with Section 3 above to any one or more of his
spouse, children, a trust for the benefit of any of the foregoing, or to a
family limited partnership or family limited liability company so long as such
stockholder retains, at all times, at least 25% of the Common Stock owned by him
immediately prior to any transfer pursuant to this Section 5; provided that any
such transferee spouse, children, trust, partnership or limited liability
company agrees to be bound by the terms and conditions of this Letter Agreement;
provided further that the transfer to any such proposed transferee complies with
the registration requirements of all applicable securities laws (or exemptions
therefrom) and that the transferor pays all costs incurred by the Parent in
connection with such transfer.
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 12
 
6. Director Nomination. The undersigned stockholders of the Parent will nominate
Michael Katz for election to the board of directors of the Parent at each annual
meeting of the stockholders of the Parent.
 
7. Observer Rights. If at any time while this Letter Agreement is in effect Mr.
Katz is not a member of the board of directors of the Parent, then he shall have
the right to attend all meetings of the board of directors in a nonvoting
observer capacity.
 
8. Governing Law. This Letter Agreement will be governed by the laws of the
State of New York without regard to conflicts of laws principles. Any legal
action, including an original complaint or third party claim, by or in the right
of any party to this Agreement or any action arising under or related to this
Agreement, including but not limited to a claim for payment under this
Agreement, and also including any non-contract claim, shall be brought and
maintained exclusively in a state or federal court of competent subject matter
jurisdiction in New York, New York or its neighboring counties, and the parties
hereby submit themselves to the personal jurisdiction and venue of those courts
for the purpose of any such actions and hereby waive any defense related to
personal jurisdiction, process, or venue.
 
9. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally, one day after being
delivered to an overnight courier or when telecopied (with a confirmatory copy
sent by overnight courier) to the parties at the following addresses (or at such
other address for a party as shall be led by like notice):
 

(a)
If to the Parent, addressed to:

 
Customer Acquisition Network Holdings, Inc.
401 E. Las Olas Blvd, Suite 1560
Fort Lauderdale, Florida 33301
Attn.: Chief Executive Officer
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 13
 
(b)
If to any stockholder, addressed to the address
of such stockholder as set forth in the books and
records of the Parent.

 
10. Amendments. This Letter Agreement may not be modified or amended, except
with the mutual written consent of the Parent and you.
 
11. Assignment. The rights granted to you pursuant this Letter Agreement may not
be assigned to any third party without the prior written consent of the Parent.
 
12. Forgiveness of Indebtedness. Michael Katz’s indebtedness to Interclick in
the approximate amount of $23,000 that is shown on the June 30, 2007 balance
sheet of Interclick is hereby forgiven as of the date hereof and Katz hereby
agree that the amount of such indebtedness together with interest accrued
thereon, if any, through the date hereof shall be offset against any future
Earn-Out Payment. For the avoidance of doubt, upon the final determination that
no future Earn-Out Payment will be paid, such indebtedness shall be deemed
cancelled.
 
13. Termination of Letter Agreement. This Letter Agreement shall terminate and
be of no further force and effect upon the consummation of the sale of shares of
Common Stock by a shareholder solely with respect to the shares of Common Stock
actually sold.
 
[Remainder of Page Left Intentionally Blank]
 

--------------------------------------------------------------------------------


 
Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 14

       
Sincerely,
     
CUSTOMER ACQUISITION NETWORK, INC.
 
   
   
  By:   /s/ Michael Mathews  

--------------------------------------------------------------------------------

Name: Michael Mathews   Title: Chief Executive Officer

 

       
OTHER STOCKHOLDERS:
            /s/ Michael Mathews

--------------------------------------------------------------------------------

Michael Mathews           /s/ Devon Cohen    

--------------------------------------------------------------------------------

Devon Cohen           /s/ Bruce Kreindel    

--------------------------------------------------------------------------------

Bruce Kreindel           /s/ Michael Brauser    

--------------------------------------------------------------------------------

Michael Brauser           /s/ Barry Honig    

--------------------------------------------------------------------------------

Barry Honig           /s/ Sandy Rich    

--------------------------------------------------------------------------------

Sandy Rich

 

ACCEPTED AND AGREED:               /s/ Michael Katz      

--------------------------------------------------------------------------------

Michael Katz    

 

--------------------------------------------------------------------------------




Mr. Michael Katz
Mr. Brandon Guttman
Mr. Stephen Guttman
August 31, 2007
Page 15

        /s/ Brandon Guttman      

--------------------------------------------------------------------------------

Brandon Guttman             /s/ Stephen Guttman      

--------------------------------------------------------------------------------

Stephen Guttman      

 

--------------------------------------------------------------------------------


 